JUSTICE HARRISON delivered the opinion of the court: Defendant, Daniel J. Fischer, is the coroner of Marion County. As coroner, he is required to issue a death certificate following investigation of “the cause and circumstances of any death coming within his jurisdiction.” (Ill. Rev. Stat. 1989, ch. 34, par. 3 — 3018.) In the exercise of that statutory responsibility, defendant issued a death certificate for Nina M. Cheatum, who died while residing in the nursing home where plaintiff, Paul Williams, III, was employed as a nurse. On the death certificate, defendant wrote that Cheatum had died of cardiopulmonary arrest “due to, or as a consequence of[,] medication dosage misadventure due, to [sic] or as a consequence of[,] 35 units NPH insulin administered intravenous [sic].” Defendant later issued a corrected death certificate which indicated that the “I.V. administration of 35 units NPH insulin” was a “significant condition contributing to [Cheatum’s] death but not resulting in the underlying cause.” Based on these statements, plaintiff filed a defamation action against defendant in the circuit court of Marion County. On defendant’s motion, plaintiff’s cause of action was dismissed with prejudice. Plaintiff now appeals. We affirm. Under the common law of Illinois, an official of the executive branch of State or local government cannot be held liable for statements made within the scope of his official duties. (Dolatowski v. Life Printing & Publishing Co. (1990), 197 Ill. App. 3d 23, 28, 554 N.E.2d 692, 695.) Defendant here was such an official, and his allegedly defamatory statements were clearly made within the scope of his official duties as county coroner. What defendant wrote on Cheatum’s death certificates was therefore absolutely privileged and could not serve as the predicate for a civil defamation action against him. (197 Ill. App. 3d at 29, 554 N.E.2d at 695; Morton v. Hartigan (1986), 145 Ill. App. 3d 417, 425-26, 495 N.E.2d 1159, 1164.) Accordingly, the judgment of the circuit court of Marion County dismissing plaintiff’s cause of action with prejudice is affirmed. Affirmed. HOWERTON, J., concurs.